Case 2:19-cv-00310-JRG Document 34-1 Filed 02/18/20 Page 1 of 9 PageID #: 207



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


GREE INC.,                                     §
                                               §
                Plaintiff,                     §
                                                 CASE NO. 2:19-cv-00310-JRG
                                               §
      v.                                       §
                                                 JURY TRIAL DEMANDED
                                               §
SUPERCELL OY,                                  §
                                               §
                Defendant.                     §


                             [PROPOSED] E-DISCOVERY ORDER

The Court ORDERS as follows:

1.    This order supplements all other discovery rules and orders. It streamlines Electronically

      Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive

      determination” of this action, as required by Federal Rule of Civil Procedure 1.

2.    This order may be modified in the court’s discretion or by agreement of the parties. The

      parties shall jointly submit any proposed modifications within 30 days after the Federal

      Rule of Civil Procedure 16 conference. If the parties cannot resolve their disagreements

      regarding these modifications, the parties shall submit their competing proposals and a

      summary of their dispute.

3.    A party’s meaningful compliance with this Order and efforts to promote efficiency and

      reduce costs will be considered in cost-shifting determinations.

4.    Absent a showing of good cause, general ESI production requests under Federal Rules of

      Civil Procedure 34 and 45, or compliance with a mandatory disclosure requirement of

      this Court, shall not include metadata. However, fields showing the date and time that the



                                           Page 1 of 9
Case 2:19-cv-00310-JRG Document 34-1 Filed 02/18/20 Page 2 of 9 PageID #: 208



     document was sent and received, as well as the complete distribution list, shall generally

     be included in the production if such fields exist, and the preferred metadata fields

     identified in the attached Exhibit A, titled “Kilpatrick Townsend Specifications for the

     Production of ESI” shall be used to the extent this information is available and can be

     produced without substantial burden.

5.   Absent agreement of the parties or further order of this court, the following parameters

     shall apply to ESI production:

     A.     General Document Image Format. Each electronic document shall be produced

            in black and white Group IV single-page Tagged Image File Format (“TIFF”)

            format with the following exceptions: (1) documents for which color is critical to

            understanding the document (such as those containing images of marks and/or

            advertising) should be produced as single page color jpegs (.JPG); and (2) certain

            documents identified in D., below, may be produced in native format. If after

            reviewing any black and white document, a receiving party believes that color is

            critical to a document, the parties agree to engage in discussion regarding

            production of documents in color, which production will not be unreasonably

            withheld. TIFF files shall be single page and shall be named with a unique

            production number followed by the appropriate file extension. Load files in

            Concordance (.OPT) format shall be provided so as to facilitate the use of the

            produced images by a document management or litigation support system. The

            agreed-upon extracted, relevant metadata should be provided in a Concordance

            .DAT format, or other standard, compatible file format and extension as the

            receiving party specifies. If a document is more than one page, the unitization of



                                         Page 2 of 9
Case 2:19-cv-00310-JRG Document 34-1 Filed 02/18/20 Page 3 of 9 PageID #: 209



           the document and any attachments and/or affixed notes shall be maintained as

           they existed in the original document.

     B.    Text-Searchable Documents. No party has an obligation to make its production

           text-searchable; however, if a party’s documents already exist in text-searchable

           format independent of this litigation, or are converted to text-searchable format

           for use in this litigation, including for use by the producing party’s counsel, then

           such documents shall be produced in the same text-searchable format at no cost to

           the receiving party.

     C.    Footer. Each document image shall contain a footer with a sequentially ascending

           production number.

     D.    Native Files. Parties may produce agreed-upon ESI in native format, such as

           spreadsheets (e.g., excel, google sheets, OpenOffice, CSV, TSV, etc.) and other

           files that cannot be converted to TIFF (such as audio, video, XML files, and

           JPEGs).    Native files should contain the Bates number and confidentiality

           designation of the file in the file title.    In addition, native files should be

           accompanied by an image (TIFF) placeholder that contains the beginning Bates

           number and confidentiality designation. Wherever feasible, the producing party

           shall include any agreed-upon accompanying metadata in the load file. The

           Parties agree not to remove metadata from native production. Additionally, if

           after reviewing production of other ESI in a non-native format, a Receiving Party

           believes that it is necessary to review a certain document or documents in native

           format, the parties agree to engage in discussion regarding production of discrete

           documents in native form, which production will not be unreasonably withheld.



                                        Page 3 of 9
Case 2:19-cv-00310-JRG Document 34-1 Filed 02/18/20 Page 4 of 9 PageID #: 210



     E.    No Backup Restoration Required. Absent a showing of good cause, no party

           need restore any form of media upon which backup data is maintained in a party’s

           normal or allowed processes, including but not limited to backup tapes, disks,

           SAN, and other forms of media, to comply with its discovery obligations in the

           present case.

     F.    Voicemail and Mobile Devices. Absent a showing of good cause, voice-mails,

           text messages, PDAs and mobile phones are deemed not reasonably accessible

           and need not be collected and preserved.

     G.    Data Subject to EU Privacy Laws. The parties agree to make reasonable efforts

           to protect any data or information subject to the General Data Protection

           Regulation (GDPR), or other similar laws and regulations regarding data privacy

           and cross border data transfer, and agree that such data or information may be

           redacted in accordance with the GDPR, or other laws or regulations, to the extent

           reasonably practicable. Nothing herein is meant to conflict with the requirements

           of the GDPR or impose any obligations that would conflict with protections

           afforded under the GDPR.

     H.    De-duplication. The parties will use their best efforts to de-duplicate documents

           as necessary prior to producing them; meaning that, if agreed upon, exact

           duplicates of a document (i.e., all duplicates having the same MD5 hash value as

           the original document) will be removed to the best of the producing party’s ability

           from the entire population of documents to be produced.

     I.    Email Thread Analysis.       Email thread analysis may be used to reduce the

           volume of emails reviewed and produced. The produced emails must include all



                                        Page 4 of 9
Case 2:19-cv-00310-JRG Document 34-1 Filed 02/18/20 Page 5 of 9 PageID #: 211



           of the responsive information from a thread, including attachments. For example,

           if an email in a string deviates from the thread such that it contains attachments

           that are not included in the most complete thread, then that individual email and

           its attachments shall also be produced.

     J.    Parent-Child Relationships. Parent-child relationships (the association between

           an attachment and its parent Document) shall be preserved whenever reasonable

           in such a way that a Document and any attachments to that Document are

           produced in the same production set and are identifiable as parent and child.

     K.    Privilege Logs. Parties will provide a log of all documents withheld on the basis

           of privilege, work product protection, or other privilege.         For hard copy

           documents, each party shall create privilege logs using the standard privilege log.

           For electronic documents, each party may opt at its own discretion to create

           privilege logs using one of the following methods.

           1.        Automated Log. An automated privilege log will be generated from the

           following metadata fields, to the extent they exist, as electronic metadata

           associated with the original electronic documents.


                a.   SUBJECT
                b.   FILE NAME
                c.   CUSTODIAN
                d.   AUTHOR
                e.   SENDER/FROM
                f.   RECIPIENTS/TO
                g.   CC
                h.   BCC
                i.   SENT DATE AND TIME
                j.   RECEIVED DATE AND TIME
                k.   FILE CREATED DATE AND TIME
                l.   FILE LAST MODIFIED DATE AND TIME
                m.   PRIVILEGE TYPE
                n.   PRIVILEGE REASON (coded field)

                                        Page 5 of 9
Case 2:19-cv-00310-JRG Document 34-1 Filed 02/18/20 Page 6 of 9 PageID #: 212



                o. ATTORNEYS (other attorneys (and legal staff) involved in the
                   communication not indicated in metadata)
                p. BEG BATES (for redacted documents)
                q. END BATES (for redacted documents)

                   With respect to the SUBJECT OR FILENAME fields, the producing party

           may substitute a description of the communication where the content of these

           fields may reveal privileged information, but must indicate that the fields have

           been revised. The automated log should also include a field for PRIVILEGE

           REASON, which is a coded (not automated) field. The automated log should also

           include a field for ATTORNEYS that lists other attorneys (and legal staff)

           involved in the communication not indicated in metadata, which may be an

           automated or coded (not automated) field. Should the receiving party in good

           faith have reason to believe a particular entry on the Automated Log does not

           reflect a privileged document, it may request a Standard Log for that entry, to be

           produced within two weeks of the request, or within such other reasonable time as

           the parties may agree or the Court may order.

           2.      Standard Log.     A standard privilege log will include these standard

           fields: author/sender/from; recipients/to; cc; bcc; custodian; date; privilege type;

           and a description sufficient to identify the subject of the document and the basis

           for the privilege assertion. The privilege log fields for email strings will contain

           the information from the top email in the email string. Parties shall also populate

           a field with all other attorneys (and legal staff) identified on the face of the

           document not already captured in the top email of the email string.           Other

           attorneys (and legal staff) need only be identified for the email strings which are

           withheld as entirely privileged.


                                        Page 6 of 9
Case 2:19-cv-00310-JRG Document 34-1 Filed 02/18/20 Page 7 of 9 PageID #: 213



                     3.       Litigation Documents. Documents dated after September 12, 2016 (the

                     date of the first demand letter from GREE’s counsel to Supercell) containing

                     privileged and/or work product material relating to the lawsuit do not need to be

                     logged except as provided under P.R. 3-7 or to the extent that such

                     communications involve patent prosecution counsel and relate to the prosecution

                     of any patent-in-suit or related patent.

6.          General ESI production requests under Federal Rules of Civil Procedure 34 and 45, or

            compliance with a mandatory disclosure order of this court, shall not include e-mail or

            other forms of electronic correspondence (collectively “e-mail”). To obtain e-mail,

            parties must propound specific e-mail production requests.

7.          E-mail production requests shall be phased to occur timely after the parties have

            exchanged initial disclosures, a specific listing of likely e-mail custodians, a specific

            identification of the fifteen most significant listed e-mail custodians in view of the

            pleaded claims and defenses,1 infringement contentions and accompanying documents

            pursuant to P.R. 3-1 and 3-2, invalidity contentions and accompanying documents

            pursuant to P.R. 3-3 and 3-4, and preliminary information relevant to damages. The

            exchange of this information shall occur at the time required under the Federal Rules of

            Civil Procedure, Local Rules, or by order of the court. Each requesting party may also

            propound up to five written discovery requests and take one deposition per producing

            party to identify the proper custodians, proper search terms, and proper time frame for e-

            mail production requests. Such deposition will be phased to occur, if at all, only after the

            date which constitutes timely service of responses to any such written discovery requests,


1
    A “specific identification” requires a short description of why the custodian is believed to be significant.


                                                         Page 7 of 9
Case 2:19-cv-00310-JRG Document 34-1 Filed 02/18/20 Page 8 of 9 PageID #: 214



     and either party may seek a protective order seeking to prohibit such a deposition. The

     court may allow additional discovery upon a showing of good cause.

8.   E-mail production requests shall identify the custodian, search terms, and time frame.

     The parties shall cooperate to identify the proper custodians, proper search terms, and

     proper time frame. Each requesting party shall limit its e-mail production requests to a

     total of ten custodians per producing party for all such requests. The parties may jointly

     agree to modify this limit without the court’s leave. The court shall consider contested

     requests for additional or fewer custodians per producing party, upon showing a distinct

     need based on the size, complexity, and issues of this specific case and the

     proportionality of the requested number of custodians thereto.

9.   Each requesting party shall limit its e-mail production requests to a total of ten search

     terms per custodian per party. The parties may jointly agree to modify this limit without

     the court’s leave. The court shall consider contested requests for additional or fewer

     search terms per custodian, upon showing a distinct need based on the size, complexity,

     and issues of this specific case. The search terms shall be narrowly tailored to particular

     issues. Indiscriminate terms, such as the producing company’s name or its product name,

     are inappropriate unless combined with narrowing search criteria that sufficiently reduce

     the risk of overproduction. A conjunctive combination of multiple words or phrases (e.g.,

     “computer” and “system”) narrows the search and shall count as a single search term. A

     disjunctive combination of multiple words or phrases (e.g., “computer” or “system”)

     broadens the search, and thus each word or phrase shall count as a separate search term

     unless they are variants of the same word. Use of narrowing search criteria (e.g., “and,”




                                         Page 8 of 9
Case 2:19-cv-00310-JRG Document 34-1 Filed 02/18/20 Page 9 of 9 PageID #: 215



      “but not,” “w/x”) is encouraged to limit the production and shall be considered when

      determining whether to shift costs for disproportionate discovery.

10.   Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of a privileged

      or work product protected ESI is not a waiver in the pending case or in any other federal

      or state proceeding.

11.   The mere production of ESI in a litigation as part of a mass production shall not itself

      constitute a waiver for any purpose.

12.   Except as expressly stated, nothing in this order affects the parties’ discovery obligations

      under the Federal or Local Rules.

13.   This Order may be modified by a Stipulated Order of the parties, by agreement, or by the

      Court for good cause shown.




                                             Page 9 of 9
